Allen, J.
(dissenting): At the election held on November 8,1938, Don C. Campbell and Floyd E. Ramsey were candidates for the office of county commissioner in the first- commissioner district in Bourbon county. By the certificate of the board of canvassers, Ramsey was declared elected by one vote. Campbell instituted contest proceedings. Under the pleadings sharp issues of fact were presented. Thus paragraph 1 of the contester’s statement of intention reads:
“(1) That illegal votes were received among the ballots cast outside of the state of Kansas and sent to Bourbon county and canvassed by the board of canvassers, to wit: The vote of Irene B'ryan Everhardy and Orville Oldham.
“That said above-named parties are not qualified electors of Bourbon *391county, Kansas. That by reason of counting and canvassing of said votes and each of them, the result of the election was changed.
“That the board of canvassers in canvassing the returns from East Marion precinct counted the marks or tallies representing votes counted, counted for Floyd E. Ramsey one tally mark as two tally marks and so erroneously canvassed the returns from said precinct. That said erroneous canvassing changed the result of the said election.”
The answer of contestee, as to the above allegations, reads:
“1. Said Floyd E. Ramsey, contestee, further specifically answering part No. 1 of the statement of intention, alleges that Irene Bryan Everhardy was and is a qualified elector of the west precinct of Marion township of Bourbon county, Kansas; that she has always maintained her residence as a voter in said district and has so declared her intentions; that Orville Oldham is and was a qualified elector of East Freedom township of Bourbon county, Kansas, and was such qualified elector and voted in the election held on the 8th day of November, 1938; that he cast his ballot in compliance with law; that he has always maintained East Freedom township as his place of residence for the purpose of voting; that he is engaged in the government service and that by reason of being engaged in the government service he did not acquire elsewhere nor lose his right to vote in. said East Freedom township of Bourbon county, Kansas.
“Further specifically answei'ing the last paragraph of part No. 1 of said statement of intention, said contestee alleges that in canvassing the returns from East Marion precinct, the board of canvassers counted the marks or tallies representing votes counted and counted for Don C. Campbell five (5) more votes than were actually cast for him and as were returned by the election board of said township, and that in truth and in fact the board of canvassers credited the contester, Don C. Campbell, with five (5) more votes than he actually received.”
Other allegations of the contestant's statement of intention is met by denials in the answer of contestee.
The case was tried in the district court upon the transcript of testimony used in the contest court and upon the exhibits which were introduced in evidence, before the contest court. No new evidence was introduced before the district court.
The district court made extensive findings of fact and submitted conclusions of law. The court found that Ramsey was elected by a majority of eight votes.
The errors specified by appellant are as follows:
“1. The court erred in refusing to grant a change of venue.
2. The following findings of fact are not supported by evidence, to wit: Findings numbered: 4, 5, 10, 12, 13, 14, 17, 18, 19, 20, 21.
3. The following findings of fact are contrary to the evidence, to wit: Findings numbered 4, 5, 10, 12, 13, 14, 17, 18, 19, 20, 21.
*3924. The conclusions of law are erroneous, to wit: 1, 2, 3, 4, 5, 6, 7, and in declaring contestee, Floyd E. Ramsey, elected.
5. The court erred in overruling motion for new trial.”
Counsel for appellant in this brief states:
“As the case was tried in the district court altogether upon documentary evidence and as we believe the supreme court will try the case substantially as if it were a case originally brought in this court, we will attempt to argue and brief the case more from the standpoint of what we believe the decision ought to be than from the point of attempting to show the error of the district court. Thereafter, the errors of the trial court will clearly appear.”
It is also stated in the brief of appellee:
“For the want of time appellee is compelled to pray the indulgence of the court in that there are certain errors and omissions in the abstract that should necessitate a counter abstract, and to meet the wishes of the court appellee has insufficient time to prepare a counter abstract and is taking the liberty to send the original transcript and such exhibits as appellee feels the court should personally inspect, and in this brief the court will find references to the transcript and certain exhibits.”
We are thus urged by appellant “to try this case substantially as if it were a case originally brought in this court.” In other words, we are to sift the testimony, weigh the evidence and determine the facts as a trial court. The suggestion of counsel fell on fertile ground. In the majority opinion it is stated:
“Since the trial court tried the appeal altogether upon the written transcript and exhibits, both parties ask this court to read this record and to decide for itself what the facts are. (See Mathewson v. Campbell, 91 Kan. 625, 138 Pac. 637.) In some instances each party asks us to reach a different conclusion as to facts than was reached by the trial court. There are several instances where the legality of the votes of electors and groups of electors was passed on. Each of these cases requires a finding of fact, sometimes on disputed evidence, before a conclusion can be reached. We have examined the record in each of these instances.” (Ante, p. 372.)
Step by step we have traveled through the transcript, the exhibits containing the pollbooks, tally sheets, tabulations of the recount, etc., and from such examination we have determined the facts.' This is a trial de novo.
By what authority of law has this court been translated from an appellate .court into a trial court? This court was created and its jurisdiction defined by the constitution. That instrument provides:
“The judicial power of this state shall be vested in a supreme court, district courts, probate courts, justices of the peace, and such other courts, inferior to the supreme court, as may be provided by law; and all courts of record' shall have a seal to be used in the authentication of all process.” (Art. 3, § 1.) *393“The supreme court shall have original jurisdiction in proceedings in quo warranto, mandamus, and habeas corpus; and such appellate jurisdiction as may be provided by law. . . .” (Art. 3, § 3.)
In Auditor of State v. A. T. & S. F. R. Co., 6 Kan. 500, these provisions were construed by this court. It was there said:
“. . . This court is created by the constitution, and the outlines of its jurisdiction established by that instrument. It has original jurisdiction in three specific classes of cases, which it possesses independent of any legislation, and such appellate jurisdiction as may be provided by law. The jurisdiction of the court, under this last provision, is wholly dependent upon the will of the legislature. It may be enlarged or restricted, as the legislature shall prescribe; but in all its acts the legislature is still under the restriction that the jurisdiction conferred must be appellate, not original. . . .
“The term, then, ‘appellate jurisdiction,’ as used in the constitution, has some other meaning than that there should be merely an appeal from some decision or act of some officer of the state, and it is this meaning of the term that is to be sought for. In this search we are not left entirely to our own reason for guidance. The constitution of the United States contains a clause of similar import, which has been the subject of comment and decision by the supreme court of the United States, and the substance of their decision is thus stated by Judge Story in his Commentaries on the Constitution, sec. 1761: ‘The essential criterion of appellate jurisdiction is that it revises and corrects the proceedings in a cause already instituted, and does not create that cause. In reference to judicial tribunals, an appellate jurisdiction, therefore, necessarily implies that the subject matter has been already instituted and acted upon by some other court, whose judgment or proceedings are to be revised. . . .” (pp. 504, 505.)
In State, ex rel., v. Telephone Co., 115 Kan. 236, 270, 223 Pac. 771, it was said:
“We are, in effect, asked to try this case de novo. Under the constitution, the jurisdiction of this court is appellate only, except in three specific instances. That jurisdiction cannot be extended so as to make this court try appealed cases de novo. (In re Burnette, 73 Kan. 609, 85 Pac. 575; The State v. Brewing Assn., 76 Kan. 184, 90 Pac. 777; Coleman v. McLennan, 78 Kan. 711, 744, 98 Pac. 281; Jones v. Insurance Co., 85 Kan. 235, 236, 116 Pac. 484; Hess v. Conway, 93 Kan. 246, 144 Pac. 205; Girten v. Zinc Co., 98 Kan. 405, 158 Pac. 33; Schwint v. Ballentine, 103 Kan. 296, 173 Pac. 926; The State, ex rel., v. Rayl, 111 Kan. 571, 572, 207 Pac. 192. A number of earlier cases might be cited.)”
In the important case, In re Burnette, 73 Kan. 609, 616, 85 Pac. 575, after quoting the constitutional provisions above set out, it was said:
“The distinction between original and appellate jurisdiction is here clearly drawn. The supreme court, as the head of the judicial system, was not made *394the forum for general litigation. The protection and enforcement of rights, the prevention and redress of injuries and the punishment of crimes are committed to district and inferior courts of general jurisdiction, where all ordinary actions are to be initiated and determined. A few matters of great public importance and certain depredations upon personal liberty are cognizable in the first instance by the supreme court, through proceedings in quo warranto, mandamus, and habeas corpus. But even in such cases some special reason must exist for invoking its powers or parties will be relegated to a court of general jurisdiction for relief.”
In Wideman v. Faivre, 100 Kan. 102, 107, 163 Pac. 619, it was said:
. . This court has jurisdiction of a cause in one of two ways — by an invocation of its original constitutional jurisdiction in mandamus, quo warranto or habeas corpus, or through its appellate jurisdiction where it reviews alleged errors of trial courts. In the former we may glean the facte with the same freedom and liberality accorded to all trial courts. In the latter, when we sit to review the work of a trial court, we are limited to the record made in that court; and there would never be an end of litigation if first one party and then the other were permitted to pile up further evidence in the appellate court which was never submitted to the trial court or jury. The supreme court’s jurisdiction is invariably and exclusively original or appellate. There is never a confusion or blending of both.”
In Mathewson v. Campbell, 91 Kan. 625, 138 Pac. 637, relied upon to give this court jurisdiction, the court said: “In this case there was no oral evidence, and none that was conflicting.” That the facts in the present case were in sharp dispute appears from the pleadings as quoted above. On this point the pleadings are to be considered. (Brown v. Brown, 146 Kan. 7, 11, 68 P. 2d 1105.) That the evidence was conflicting is frankly admitted in the majority opinion, where it is stated: “Each of these cases requires a finding of fact, sometimes on disputed evidence, before a conclusion can be reached. We have examined the record in each of these instances.” {Ante, p. 372.)
How can this ruling be reconciled with the doctrine announced in nearly every volume of our reports that findings based on conflicting evidence will not be disturbed on appeal. It is not believed that Mathewson v. Campbell attempted to abrogate this rule. Appellant does not rely on the assignments of error, but blandly asks this court to try the case de novo. By the constitution this is an appellate court. No reason has been suggested why a contest case should be governed by a different rule. The constitution makes no exceptions.
*395In the case of In re Burnette, supra, it was said:
“It would be entirely impossible for a single supreme court to hear and decide controversies generally, arising within the state, upon their merits; and if any considerable number of them were to be heard anew little opportunity would remain for the performance of the true functions of an appellate court. Therefore, the constitution establishes a classification of its own, and in all except the extraordinary matters referred to, the power of the supreme court is limited to expounding the law and supervising the conduct of inferior tribunals by correcting errors in the decisions which they may promulgate.” (p. 617.)
The wisdom of this passage is manifest when we consider the situation in the case before us. We are confronted with the transcript from the contest court, and with the pollbooks, tally sheets, etc. A mere perusal of these bulky documents would require one or two days; to study and analyze the manuscripts in the manner required to pass an intelligent opinion on the points raised would consume a number of days, perhaps six or seven days. As the documents are not printed, for each member of the court to study and digest the material would require, at the best estimate the writer can make, not less than thirty days. As this is utterly impossible, if other pressing business of the court is to have attention, it puts an unfair burden on the justice to whom the case is assigned. Out of sheer necessity he must master the details from an incoherent mass of materials, segregate the questions and submit them to the court in conference. To assert that this court can inspect this transcript and these exhibits as well as the trial court who has the benefit of the arguments of counsel is manifestly not true.
The rule that where a case comes before this court on written or documentary evidence as it was submitted in the trial court will decide for itself what the facts establish, when confined within reasonable bounds, promotes the administration of justice. But a line must be drawn. If pushed too far we perform the functions of a trial court. I think the judgment should be affirmed.